DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 1 February 2021, regarding the Nanomix, Inc. application.

Claims 2-21 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 February 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Moerman (US 2014/0377789 A1; hereinafter, “Moerman”) in view of a US Patent Application Publication to Briman (US 2014/0138260 A1; hereinafter, “Briman”).

Regarding claim 2, Moerman discloses point of care test device that can both detect blood glucose and insulin levels (Abstract; Figure 4; which reads upon the instantly claimed, “[a] cartridge”).  Moerman teaches the test device (Figure 4) includes a sample receiving part (501), an analyte reaction zone comprising a first sensor for detecting the blood glucose level in said sample (Figures 5a-b) and a second sensor for detecting the blood insulin level in said sample (Figures 6a-e), a controlling device that can control the operation of the device and analyze the data obtained from the biosensor systems, and a user interface, displaying the data to the user ([0011]-[0016]; where the sample receiving part corresponds to the “sample inlet for receiving a sample”; microfluidic channels 502 and 503 correspond to the “flow path over a first region and a second region” and “a mixing circuit disposed between the sample inlet and the flow path”).  Moerman further teaches the first sensor can be a sensor for detecting blood glucose based on a glucose-oxidase or dehydrogenase based electrochemical ([0028]; which reads on, “the first region is coated with a reagent configured to react with a first target analyte”). Additionally, Moerman teachesthe second sensor for detecting insulin is an electrochemical sensor, such as electrochemical immunoassays, enzyme-activation electrochemical detection systems, enzyme-linked immunomagnetic electrochemical assays, enzyme-activation immunomagnetic electrochemical assays, and piezo-electrical or di-electrical immunoassays ([0029]; which reads on, “the second region comprises capture species configured to directly or indirectly capture a second target analyte”).
Moerman is silent as to a solid phase reagent with in the cartridge.
However, Briman discloses a cartridge for conducting diagnostic assays (Abstract), wherein is taught the deposition of dried reagents ([0018]; which reads on, “a solid phase reagent”).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill to have utilized dried reagent, as taught by Briman, within the point of care test device disclosed by Moerman as this allows the reagents to be stabilized to preserve the reagent integrity (Briman, [0090]).

Regarding claims 3 and 4, Moerman demonstrate an exemplary device, wherein the first and second regions are equidistant from the sample inlet (Figure 4).


Regarding claim 5, Moerman teaches a test strip can be entered into the device, e.g. carrying the reagents and the blood sample ([0102]), wherein sample moves in the microfluidic channels via capillary force ([0106]; i.e., without mechanical actuation from the reader).

Regarding claim 6, Moerman teaches portions of the microfluidic channels (502 and 503, Figure 4) serve as a mixing chamber.

Regarding claim 7, the sample flow in the microfluidic channels via capillary force is inherently unidirectional.

Regarding claim 8, Moerman teaches preferably, both the first and second sensors are electrochemical sensors ([0023]).



Regarding claim 10, portions of the microfluidic channels (502 and 503, Figure 4) serve as a mixing chamber.

Regarding claim 11, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04(iv)(a)).

Regarding claim 12, Briman teaches a bubble trap traps air bubbles when the liquid moves through the bubble trap ([0023]).

Regarding claim 16, see Figure 4 of Moerman.

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moerman as modified by Briman as applied to claim 12 above, and further in view of a published International Patent Application to Modlin, et al (WO 2004/059299 A1; hereinafter, “Modlin”).


The Briman bubble trap is not detailed as a gas permeable membrane(s).
However, Modlin discloses a microfluidic system for performing chemical reactions or biochemical, biological or chemical assays (Abstract), wherein is taught gas permeable membrane within the fluidic channel, so that bubbles formed in the channel during priming with fluid or in operation escape through the membrane ([0022]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the gas permeable membrane, as taught by Modlin, as the bubble trap within the device detailed by the combined teachings of Moerman and Briman.

Regarding claim 14, Modlin teaches a membrane thickness in the range from 10 to 100 microns (i.e., 0.4 to 3.9 mils; [0034]).

Regarding claim 15, Briman teaches a cartridge having a plurality of capillary stops as part of the fluidic channels.
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the capillary stops, as taught by Briman, into the point of care test device disclosed by Moerman as this would provide greater control for directing the sample fluid.

Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moerman in view of Briman and also in view of Modlin.

Regarding claim 17, Moerman discloses point of care test device that can both detect blood glucose and insulin levels (Abstract; Figure 4; which reads upon the instantly claimed, “[a] cartridge”).  Moerman teaches the test device (Figure 4) includes a sample receiving part (501), an analyte reaction zone comprising a first sensor for detecting the blood glucose level in said sample (Figures 5a-b) and a second sensor for detecting the blood insulin level in said sample (Figures 6a-e), a controlling device that can control the operation of the device and analyze the data obtained from the biosensor systems, and a user interface, displaying the data to the user ([0011]-[0016]; where the sample receiving part corresponds to the “sample inlet for receiving a sample”; the first and second sensors correspond to the “one or more sensor surfaces”; and microfluidic channels 502 and 503 correspond to the “a detection channel providing a flow path over the one or more sensor surfaces”).
Moerman does not explicitly teach a plurality of fluid stops connected to a gas-permeable membrane.
Briman teaches a cartridge having a plurality of capillary stops as part of the fluidic channels.
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the capillary stops, 
Additionally, Briman teaches a bubble trap traps air bubbles when the liquid moves through the bubble trap ([0023]).
The Briman bubble trap is not detailed as a gas permeable membrane(s).
However, Modlin discloses a microfluidic system for performing chemical reactions or biochemical, biological or chemical assays (Abstract), wherein is taught gas permeable membrane within the fluidic channel, so that bubbles formed in the channel during priming with fluid or in operation escape through the membrane ([0022]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the gas permeable membrane, as taught by Modlin, as the bubble trap within the device detailed by the combined teachings of Moerman and Briman.

Regarding claim 18, Moerman teaches portions of the microfluidic channels (502 and 503, Figure 4) serve as a mixing chamber.
Moerman is silent as to a solid phase reagent with in the cartridge.
However, Briman discloses a cartridge for conducting diagnostic assays (Abstract), wherein is taught the deposition of dried reagents ([0018]; which reads on, “a solid phase reagent”).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill to have utilized dried reagent, as taught by 

Regarding claim 19, Briman teaches sample chamber may contain a filter ([0016]), and the filtration includes the liquid is forced through the filter by external pressure ([0066], where a negative external pressure could be a vacuum.

Regarding claim 20, Moerman teaches preferably, both the first and second sensors are electrochemical sensors ([0023]).

Allowable Subject Matter
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  No reference was found that taught or suggested fluid stops comprising vacuum line.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference 

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on 
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


23 February 2021